21st Mtge. Corp. v Rudman (2022 NY Slip Op 00030)





21st Mtge. Corp. v Rudman


2022 NY Slip Op 00030


Decided on January 5, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-10177	ON MOTION
 (Index No. 514754/15)

[*1]21st Mortgage Corporation, etc., respondent,
vMannes Rudman, et al., defendants, BP Hatzlucha Management Corp., appellant.  DECISION & ORDER Motion by the appellant for leave to reargue an appeal from an order of the Supreme Court, Kings County, dated June 5, 2017, which was determined by decision and order of this Court dated April 21, 2021. Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is ORDERED that the motion for leave to reargue is granted, and, upon reargument, the decision and order of this Court dated April 21, 2021 (21st Mtge. Corp. v Rudman, 193 AD3d 910), is recalled and vacated, and the following decision and order is substituted therefor: Avi Rosenfeld, Lawrence, NY, for appellant.

Rowlands, LeBrou & Griesmer, PLLC, Saratoga Springs, NY (Michael J. Catalfimo of counsel), for respondent.
In an action to foreclose a mortgage, the defendant BP Hatzlucha Management Corp. appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated June 5, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (21st Mtge. Corp. v Rudman, ___ AD3d ___ [Appellate Division Docket No. 2018-14789; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
AUSTIN, J.P., BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court